DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments are persuasive. Claims 15, 19 and 20 are rejoined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 10, 11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rutherford (United States Patent Application Publication 2006/0227570  A1).


With respect to claim  2, Rutherford discloses the light source device according to Claim 1, wherein the first wavelength conversion section has a third side surface crossing the first end surface and the second end surface, the second wavelength conversion section has a fourth side surface crossing the third end surface and the fourth end surface (see the side surfaces disclosed in in fig.2a), the first excitation light enters the first wavelength conversion section from the third side surface of the first wavelength conversion section (see the third side surface in fig.2a), and the second excitation light enters the second wavelength conversion section from the fourth side surface of the second wavelength conversion section (see the second side surface in fig.2a).

With respect to claim 3, Rutherford discloses the light source device according to Claim 2, wherein the light source includes a first light emitting diode disposed so as to be opposed to the third side surface of the first wavelength conversion section, and configured to emit the first excitation light (see the light emitting diodes in fig.2A, 220 and 104), and a second light emitting diode disposed so as to be opposed to the fourth side surface of the second wavelength conversion section, and configured to emit the second excitation light(see the light emitting diodes in fig.2A, 220 and 104).

With respect to claim  8, Rutherford discloses the light source device according to Claim 1, wherein the first side surface of the first wavelength conversion section and the second side surface of the second wavelength conversion section are opposed to each other via an air layer (see the arrangement of fig.9).

With respect to claim  10, Rutherford discloses the light source device according to Claim 1, further comprising: a third wavelength conversion section (see the third wavelength conversion section of 902b) including a third phosphor (see the phosphor in 902b), and configured to emit third fluorescence having a third wavelength band different from the first wavelength band  and  the second wavelength band  (see the light emitted by 902 a and b), wherein the light combining section (914) combines the first fluorescence, the second fluorescence and the third fluorescence with each other (see the operation of fig.9).

With respect to claim 11, Rutherford discloses the light source device according to Claim 10, wherein the light source emits third excitation light (see the light source of 902b in fig.9), and the third wavelength conversion section converts the third excitation light into the third fluorescence having the third wavelength band different from a wavelength band of the third excitation light (see the operation of fig.9).

With respect to claim  16, Rutherford discloses a projector comprising: the light source device according to Claim 1; a light modulation device (see 904abc) configured to modulate light from the light source device in accordance with image information; and a projection optical device (see 911) configured to project the light modulated by the light modulation device.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rutherford (United States Patent Application Publication 2006/0227570 A1) in view of Dufour (United States Patent Application Publication 2009/0219488 A1).
With respect to claim 4, Rutherford discloses the light source device according to Claim 3, but does not disclosed further comprising: a control section configured to individually control an intensity of the first excitation light to be emitted from the first light emitting diode and an intensity of the second excitation light emitted from the second light emitting diode.
Dufour discloses a control section (see fig.2) configured to individually control an intensity of the first light to be emitted from the first light emitting diode and an intensity of the second light emitted from the second light emitting diode (see para.[0074]: “It is also within an embodiment of the second aspect of the invention that the light source module further comprises power supply circuitry for supplying power to each light source.  Here, the power supply circuitry may be adapted for an individual control or adjustment of the power delivered to the diode light sources”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of Rutherford with a controller as taught by Dufour so that a control section configured to individually control an intensity of the first excitation light to be emitted from the first light emitting diode and an intensity of the second excitation light emitted from the second light emitting diode to enhance the utility of the light source.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rutherford (United States Patent Application Publication 2006/0227570 A1) in view of Silverstein (United States Patent Application Publication 2010/0328611 A1).

With respect to claim 12, Rutherford discloses the light source device according to Claim 10, wherein the first wavelength band is a red wavelength band, the second wavelength band is a blue wavelength band and the third wavelength band is a green wavelength band (see fig.9).
Rutherford does not disclose wherein the first wavelength band is a blue wavelength band, the second wavelength band is a green wavelength band and the third wavelength band is a red wavelength band.
However, Silverstein teaches the first wavelength band is a blue wavelength band (see B in fig.1), the second wavelength band is a green wavelength band (G in fig.1) and the third wavelength band is a red wavelength band (see the red in fig.1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the projector of Rutherford with the teaching of Silverstein so that the first wavelength band is a blue wavelength band, the second wavelength band is a green wavelength band and the third wavelength band is a red wavelength band, since it is a mere rearrangement of parts to switch the positions of light sources and light combination device and thus a matter of design choice and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.




Allowable Subject Matter
Claims 5-7,9, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim  5, the prior art of record does not disclose the light source device according to claim 1, wherein the light combining section includes a dichroic prism provided to one of the first end surface of the first wavelength conversion section and the third end surface of the second wavelength conversion section, and having a dichroic mirror configured to reflect one of the first fluorescence and the second fluorescence and transmit the other of the first fluorescence and the second fluorescence, and a prism provided to the other of the first end surface of the first wavelength conversion section and the third end surface of the second wavelength conversion section, and having a reflecting surface configured to reflect one of the first fluorescence and the second fluorescence toward the dichroic prism.
Claims 6 and 7 are objected to as they depend from objectionable claims.
Claim 15 is allowed.
The prior art of record does not disclose a second phosphor, and configured to convert the light emitted from the light source into second fluorescence, and emit the second fluorescence from a second light exit surface; a prism disposed so as to be opposed to the first light exit surface, and configured to reflect the first fluorescence emitted from the first wavelength conversion section; and a dichroic prism disposed so as to be opposed to the prism and the second light exit surface, and configured to combine the first fluorescence emitted from the prism and the second fluorescence emitted from the second wavelength conversion section with each other to emit light obtained by combining the first fluorescence and the second fluorescence with each other, wherein the first fluorescence and the second fluorescence are different in wavelength band from each other, and the first wavelength conversion section has a first side surface through which the light from the light source enters the first wavelength conversion section, the second wavelength conversion section has a second side surface through which the light from the light source enters the second wavelength conversion section, and the light source includes a first substrate positioned straddling both the first side surface and the second side surface.
Claim 17 is allowed. 
The prior art of record does not disclose a light source configured to emit first excitation light and second excitation light; a first wavelength conversion section including a first phosphor, and configured to convert the first excitation light into first fluorescence having a first wavelength band different from a wavelength band of the first excitation light; a second wavelength conversion section including a second phosphor, and configured to convert the second excitation light into second fluorescence having a second wavelength band different from a wavelength band of the second excitation light and the first wavelength band; and a light combining section configured to combine the first fluorescence emitted from the first wavelength conversion section and the second fluorescence emitted from the second wavelength conversion section with each other, wherein the first wavelength conversion section has a first end surface and a second end surface opposed to each other, and a first side surface crossing the first end surface and the second end surface, the second wavelength conversion section has a third end surface and a fourth end surface opposed to each other, and a second side surface crossing the third end surface and the fourth end surface, the first side surface of the first wavelength conversion section and the second side surface of the second wavelength conversion section are opposed to each other, the first fluorescence is emitted from the first end surface of the first wavelength conversion section toward the light combining section, the second fluorescence is emitted from the third end surface of the second wavelength conversion section toward the light combining section, the light combining section includes a dichroic prism provided to one of the first end surface of the first wavelength conversion section and the third end surface of the second wavelength conversion section, and having a dichroic mirror configured to reflect one of the first fluorescence and the second fluorescence and transmit the other of the first fluorescence and the second fluorescence, and a prism provided to the other of the first end surface of the first wavelength conversion section and the third end surface of the second wavelength conversion section, and having a reflecting surface configured to reflect one of the first fluorescence and the second fluorescence toward the dichroic prism, and a light exit end surface of the prism and a light incidence end surface of the dichroic prism face each other via a gap.
Claim 18 is allowed. 
The prior art of record does not disclose a light source configured to emit first excitation light and second excitation light; a first wavelength conversion section including a first phosphor, and configured to convert the first excitation light into first fluorescence having a first wavelength band different from a wavelength band of the first excitation light; a second wavelength conversion section including a second phosphor, and configured to convert the second excitation light into second fluorescence having a second wavelength band different from a wavelength band of the second excitation light and the first wavelength band; and a light combining section configured to combine the first fluorescence emitted from the first wavelength conversion section and the second fluorescence emitted from the second wavelength conversion section with each other, wherein the first wavelength conversion section has a first end surface and a second end surface opposed to each other, and a first side surface crossing the first end surface and the second end surface, the second wavelength conversion section has a third end surface and a fourth end surface opposed to each other, and a second side surface crossing the third end surface and the fourth end surface, the first side surface of the first wavelength conversion section and the second side surface of the second wavelength conversion section are opposed to each other, the first fluorescence is emitted from the first end surface of the first wavelength conversion section toward the light combining section, the second fluorescence is emitted from the third end surface of the second wavelength conversion section toward the light combining section, the light combining section includes a dichroic prism provided to one of the first end surface of the first wavelength conversion section and the third end surface of the second wavelength conversion section, and having a dichroic mirror configured to reflect one of the first fluorescence and the second fluorescence and transmit the other of the first fluorescence and the second fluorescence, and a prism provided to the other of the first end surface of the first wavelength conversion section and the third end surface of the second wavelength conversion section, and having a reflecting surface configured to reflect one of the first fluorescence and the second fluorescence toward the dichroic prism, and a light exit end surface of the prism and a light incidence end surface of the dichroic prism face each other via a transparent member.
Claim 19 is allowed.
The prior art of record does not disclose or render obvious a light source configured to emit light; a first wavelength conversion section including a first phosphor, and configured to convert the light emitted from the light source into first fluorescence, and emit the first fluorescence from a first light exit surface; a second wavelength conversion section disposed in parallel to the first wavelength conversion section, including a second phosphor, and configured to convert the light emitted from the light source into second fluorescence, and emit the second fluorescence from a second light exit surface; a prism disposed so as to be opposed to the first light exit surface, and configured to reflect the first fluorescence emitted from the first wavelength conversion section; and a dichroic prism disposed so as to be opposed to the prism and the second light exit surface, and configured to combine the first fluorescence emitted from the prism and the second fluorescence emitted from the second wavelength conversion section with each other to emit light obtained by combining the first fluorescence and the second fluorescence with each other, wherein the first fluorescence and the second fluorescence are different in wavelength band from each other, and a light exit end surface of the prism and a light incidence end surface of the dichroic prism face each other via a gap.
Claim 20 is allowed.
The prior art of record does not disclose or render obvious a light source configured to emit light; a first wavelength conversion section including a first phosphor, and configured to convert the light emitted from the light source into first fluorescence, and emit the first fluorescence from a first light exit surface; a second wavelength conversion section disposed in parallel to the first wavelength conversion section, including a second phosphor, and configured to convert the light emitted from the light source into second fluorescence, and emit the second fluorescence from a second light exit surface; a prism disposed so as to be opposed to the first light exit surface, and configured to reflect the first fluorescence emitted from the first wavelength conversion section; and a dichroic prism disposed so as to be opposed to the prism and the second light exit surface, and configured to combine the first fluorescence emitted from the prism and the second fluorescence emitted from the second wavelength conversion section with each other to emit light obtained by combining the first fluorescence and the second fluorescence with each other, wherein the first fluorescence and the second fluorescence are different in wavelength band from each other, and a light exit end surface of the prism and a light incidence end surface of the dichroic prism face each other via a transparent member.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882